United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF HEALTH & HUMAN
)
SERVICES, Falls Church, VA, Employer
)
___________________________________________ )
C.S., Appellant

Appearances
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2128
Issued: February 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 21, 2006 appellant filed a timely appeal of a June 20, 2006 decision of the
Office of Workers’ Compensation Programs, which denied her request for reconsideration.
Because more than one year has elapsed between the most recent merit decision dated
January 11, 1996 and the filing of this appeal, the Board lacks jurisdiction to review the merits of
appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2). The only decision properly
before the Board is the Office’s June 20, 2006 decision denying appellant’s request for
reconsideration.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that her request was untimely filed and failed to
demonstrate clear evidence of error.

FACTUAL HISTORY
On June 21, 1995 appellant, then a 41-year-old analyst, filed a traumatic injury claim
alleging that her neck “popped” on June 15, 1995 when she was reaching for a telephone at
work. She alleged that she was unable to move her neck without turning her entire body in her
swivel chair to the left. Appellant experienced pain in her left shoulder, neck, arm, wrist and
headaches with blurry vision in her left eye. She stopped work on June 27, 1995.1
After the Office advised appellant of the evidence needed to establish her claim, she
submitted an October 19, 2005 response alleging that she notified her immediate supervisor and
that the employing establishment did not properly assist her with her claim. Appellant referred
to a September 5, 1990 traumatic injury, alleging that she never stopped receiving treatment for
this injury. Appellant stated that repetitive use of the computer and the constant positioning of
her body at work exacerbated her previous injury and caused new problems. She enclosed
another copy of a Form CA-1, alleging injury on June 15, 1995. The Office also received the
receipt portion of a Form CA-2 indicating that Margaret Meyer, a supervisory attorney, received
notice of appellant’s condition on June 21, 1995.2 In an October 10, 1995 statement,
Carolyn Goodwin, a supervisor, advised that since January 1992 appellant had experienced
difficulty walking, bending, stooping and lifting claim files. Ms. Goodwin indicated that
appellant’s complaints continued until she left for a detail in October 1994.
In a November 16, 1995 decision, the Office denied appellant’s claim for compensation,
finding that the medical evidence did not establish that the June 15, 1995 employment incident
caused an injury.
By letter dated November 20, 1995, appellant requested reconsideration. She contended
that the Office did not consider the report of her treating physician, Dr. William Truly, a Boardcertified family practitioner. Appellant enclosed a copy of an October 27, 1995 report in which
Dr. Truly noted that appellant was seen on June 29, 1995. She related complaints of “pain in her
left eye, shoulder, arm, elbow, hand, wrist and neck with an acute exacerbation on
June 15, 1995.” Appellant described having symptoms of headaches and pain in her neck as
early as March 1995 and having “chronic pain in her left lower back and hip with pain radiating
into her left lower extremity since an on[-]the[-]job injury in 1990.” Dr. Truly conducted an
examination and diagnosed chronic cervical strain with radicular pain in the left upper extremity,
chronic lumbosacral pain with radiculopathy into the left lower extremity, fibromyositis for low
back, scar tissue, left cervical and scapula with trigger zone in the left rib cage at lower border of
the trapezius, L5 sacralization on the left side, facet disease at L5-S1, lumbar spondylosis,
degenerative changes of the right foot, both knees, wrist and greater trochanter bursitis at T7 and
thoracolumbar. Dr. Truly opined that repetitive motion activities prolonged standing, walking or
sitting or any activity that would involve constant positioning of the neck “such as using

1

The record reflects that appellant has an accepted claim for a fall at work on September 5, 1990. The Office
accepted the claim for a left arm strain, left hip contusion, left leg strain and chronic lumbosacral strain.
2

No other portions of a CA-2 form were submitted to the record by appellant. Ms. Meyer advised appellant on
June 21, 1995 that she should file an occupational disease claim if she alleged progressive symptoms.

2

computers or excessive writing” would aggravate any preexisting injuries sustained in the fall
of 1990.
By decision dated December 15, 1995, the Office found that the evidence was
insufficient to warrant modification of the November 16, 1995 decision. The Office found that
the medical reports submitted on reconsideration were insufficient as they did not address the
employment factor of June 15, 1995, which appellant described as reaching for a telephone or
provide an opinion as to how her conditions were caused or aggravated by the June 15, 1995
incident.
By letter dated January 4, 1996, appellant requested reconsideration.
In a January 4, 1996 report, Dr. Truly opined that computer operators “suffer all types of
physical problems to include eye strain with headaches and dizziness, neck, shoulder, hand, wrist
(computeritis) and back problems produced by improper posture, a result of having to maintain
the same position and work where the ergonomic considerations have not been worked out.” He
stated that answering the telephone on June 15, 1995 involved reaching and twisting. Dr. Truly
noted that appellant repeated this activity up to 30 times a day and that this aggravated her
condition. He stated that, “when ergonomic problems have not been addressed, as in this case, a
strain is placed on the muscles, tendons and joints which can be attributed to a poorly designed
workplace. When one has to also lift heavy claims folders and reference text’s weighing up to
15 to 20 pounds; the problem is aggravated further.” Dr. Truly opined that appellant’s
preexisting workplace injury was worsened by having to perform job duties.
By decision dated January 11, 1996, the Office denied modification of the June 15, 1995
decision. It found that the medical evidence was insufficient to establish the fact that the
employee sustained a traumatic injury on June 15, 1995.3
On March 29, 2006 appellant’s attorney requested reconsideration. He contended that
she was actually filing a claim for an occupational disease. Counsel referenced the reports of
Dr. Truly, stating that they suggested a new occupational injury or an aggravation of her
September 15, 1990 injury due to the repetitive activities of her position. He argued that the
Office’s development of the claim should have included development for an occupational
disease. Counsel noted that Dr. Truly’s January 4, 1996 report addressed the June 15, 1995
incident and, when read in conjunction with the October 27, 1995 report, supported a history of a
traumatic injury on June 15, 1995. He argued that the Office should have developed the claim
through a second opinion examination as appellant made a prima facie case for an occupational
disease claim. The Office also received physical therapy notes, a copy of Dr. Truly’s
October 27, 1995 report and another copy of Ms. Goodwin’s October 10, 1995 statement.
In a decision dated June 20, 2006, the Office denied appellant’s request for
reconsideration finding that it was not timely filed and failed to establish clear evidence of error.

3

The Office also noted that appellant was previously advised that if she wished to file an occupational disease
claim, she should file a separate claim. However, the Office noted that appellant did not file an occupational disease
but rather, she continued to indicate that her injury occurred on June 15, 1995.

3

LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act4 vests the Office with
discretionary authority to determine whether it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”5
The Office’s imposition of a one-year time limitation within which to file an application
for review as part of the requirements for obtaining a merit review does not constitute an abuse
of discretionary authority granted the Office under section 8128(a).6 This section does not
mandate that the Office review a final decision simply upon request by a claimant.
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a). Section 10.607(a) of the implementing regulation
provides that an application for reconsideration must be sent within one year of the date of the
Office decision for which review is sought.7
Section 10.607(b) states that the Office will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by the Office in its most recent
merit decision. The reconsideration request must establish that the Office’s decision was, on its
face, erroneous.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
that was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error. Evidence that does not raise a substantial
question concerning the correctness of the Office’s decision is insufficient to establish clear
evidence of error. It is not enough merely to show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by the Office of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of the Office.9 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
4

5 U.S.C. §§ 8101-93.

5

5 U.S.C. § 8128(a).

6

Diane Matchem, 48 ECAB 532, 533 (1997); citing Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

7

20 C.F.R. § 10.607(a).

8

20 C.F.R. § 10.607(b).

9

Steven J. Gundersen, 53 ECAB 252, 254-55 (2001).

4

a conflict in the medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision. The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.10
ANALYSIS
In its June 10, 2006 decision, the Office properly determined that appellant failed to file a
timely application for review. The Office rendered its most recent merit decision on
January 11, 1996. Appellant’s March 29, 2006 request for reconsideration was submitted more
than one year after the January 11, 1996 merit decision and was, therefore, untimely.
In accordance with internal guidelines and with Board precedent, the Office properly
proceeded to perform a limited review to determine whether appellant’s application for review
showed clear evidence of error, which would warrant reopening appellant’s case for merit review
under section 8128(a) of the Act, notwithstanding the untimeliness of his application. The Office
reviewed the evidence submitted by appellant in support of his application for review, but found
that it did not clearly show that the Office’s prior decision was in error.
The Board finds that the evidence submitted by appellant in support of her application for
review does not raise a substantial question as to the correctness of the Office’s decision and is
insufficient to demonstrate clear evidence of error. In its merit decision of January 11, 1996, the
Office found that appellant did not establish that she sustained a traumatic injury on
June 15, 1995. It accepted the incident at work that day but found deficiencies in the medical
evidence.
On March 29, 2006 appellant’s representative requested reconsideration. He contended
that her claim should have been developed as an occupational disease claim. The Board finds
that this argument does not establish clear evidence of error in the January 11, 1996 decision
rejecting her traumatic injury claim. The Office indicated that appellant could file a separate
claim for an occupational disease claim. The Office did not make any findings regarding
whether appellant sustained an occupational disease but instead adjudicated the claim as one for
a traumatic injury. Counsel also argued that the Office erred in failing to further develop the
claim through a second opinion examination as appellant made a prima facie case for an
occupational disease claim. However, the record indicates that the Office acted reasonably in its
development of the claim and appellant was aware that she could pursue an occupational disease
claim if she wished.11 These allegations do not establish clear evidence of error.
10

Id.

11

Even where a prima facie claim is established, there is no requirement that the Office make a medical referral.
Instead, the Office has the responsibility to take the next step, either of notifying the claimant of what additional
evidence is needed to establish the claim fully or of developing the evidence in order to reach a decision. See
Robert P. Bourgeois, 45 ECAB 745 (1994). In the present case, the Office acted reasonably in notifying appellant
of the deficiencies in her claim after the claim was initially filed and also in each decision in which it denied her
claim.

5

Counsel referenced the previously received reports of Dr. Truly dated October 27, 1995
and January 4, 1996, noting that they suggested a new occupational injury or an aggravation of
her September 15, 1990 injury due to the repetitive activities of her position. Appellant’s
representative also alleged that Dr. Truly’s January 4, 1996 report, when read in conjunction
with the October 27, 1995 report, supported a history of a traumatic injury on June 15, 1995.
However, appellant has not shown how the Office’s prior consideration of these reports was
clearly erroneous. There is no evidence that these reports were not properly considered by the
Office in reaching its denial of her claim. The assertions regarding Dr. Truly’s reports do not
raise a substantial question concerning the correctness of prior Office decisions. Office
procedures provide that the term “clear evidence of error” is intended to represent a difficult
standard. The claimant must present evidence which on its face shows that the Office made an
error (for example, proof of a miscalculation in a schedule award). Evidence such as a detailed,
well-rationalized report, which if submitted prior to the Office’s denial, would have created a
conflict in medical opinion requiring further development, is not clear evidence of error and
would not require a review of a case.12
The Office also received physical therapy notes. However, a physical therapist is not a
physician as defined under the Act. Thus, their reports do not constitute probative medical
opinion and have no weight or probative value.13 The Office also received a copy of the
October 10, 1995 statement from Ms. Goodwin. However, the underlying issue is medical in
nature and there is otherwise no evidence or argument addressing how such a statement from a
layperson raises a substantial question regarding the correctness of the Office’s January 11, 1996
decision.
Appellant has not met her burden to establish clear evidence of error on the part of the
Office such that the Office erred in denying merit review. The Board finds that the Office
properly performed a limited review of appellant’s arguments to ascertain whether clear evidence
of error was established. It properly denied appellant’s untimely request for reconsideration.14
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that it was untimely filed and failed to show clear
evidence of error.

12

Annie L. Billingsley, 50 ECAB 210 (1998).

13

Jan A. White, 34 ECAB 515, 518 (1983).

14

Nancy Marcano, 50 ECAB 110 (1998).

6

ORDER
IT IS HEREBY ORDERED THAT the June 20, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issues: February 6, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

